 

FILED

UNITED STATES DISTRICT COURT April 14, 2020

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
RAHSON COURTNEY WOODS

Defendant.

 

 

TO: UNITED STATES MARSHAL:

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

Case No. 2:14-CR-00345-JAM

ORDER FOR RELEASE OF
PERSON IN CUSTODY

This is to authorize and direct you to release RAHSON COURTNEY WOODS —

Case No.: 2:14-CR-00345-JAM: Charge: 18 U.S.C. § 3606 ~ from custody for the

 

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

(Other):_Defendant sentenced to TIME SERVED.

Defendant to be released terthanmndvemiaaictlneetleS .
xX
pecasitolitinae-for transport to Wellspace Treatment

 

Facility on 4/15/2020.
issued at Sacramento, California on April 14 ih at 10: Wirt AM.

"Bens A. Mendez, U.S. pistrit 7M hh

 

 
